DETAILED ACTION

Claims 1-6, 8-14, 16-18 and 20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Babak Tehranchi on 03/26/2021.
The application has been amended as follows:
Claim 8, line 1; change “claim 7” to “claim 1”.
Claim 16, line 1; change “claim 15” to “claim 9”.
Claim 20, line 1; change “claim 19” to “claim 17”.

Response to Arguments
Applicant’s arguments filed 03/12/2021 have been fully considered and are persuasive.  The Non-Final Rejection of 01/25/2021 has been withdrawn.

Allowable Subject Matter
Claims 1-6, 8-14, 16-18 and 20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to non-volatile memory devices, and more specifically, to error correction in non-volatile memory devices.
The claimed invention as set forth in claim 1 recites features such as:
A method for reducing complexity of a decoder, comprising:
receiving a noisy codeword that is [[a]] based on a transmitted codeword generated from a quasi-cyclic linear code;
computing a plurality of syndromes based on the noisy codeword;
selecting a first syndrome from the plurality of syndromes;
generating a memory cell address as a function of the first syndrome, the memory cell address corresponding to a memory cell that stores one or more coset leaders and excludes syndromes;
reading, based on the memory cell address, a coset leader stored in the memory cell that is accessed using the memory cell address, the coset leader corresponding to the first syndrome; and
determining, based on the noisy codeword and the coset leader, a candidate version of the transmitted codeword.

The prior arts of record, namely Khayrallah (US-6145110), substantially teaches the claimed invention as set forth in the Non-Final Rejection of 01/25/2021. 
The prior arts of record, however, fail to teach, singly or in combination, generating a memory cell address as a function of the first syndrome, the memory cell address corresponding to a memory cell that stores one or more coset leaders and excludes syndromes. As such, modification of the prior art of record to include the claimed generating a memory cell address as a function of the first syndrome, the memory cell address corresponding to a memory cell that stores one or more coset leaders and excludes syndromes can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the generating a memory cell address as a function of the first syndrome, the memory cell address corresponding to a memory cell that stores one or more coset leaders and excludes syndromes set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the generating a memory cell address as a function of the first syndrome, the memory cell address corresponding to a memory cell that stores one or more coset leaders and excludes syndromes as set forth in claim 1. Independent claims 9 and 17 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-6, 8-14, 16-18 and 20 are allowable over the prior arts of record.
The Examiner agrees with the Applicant’s arguments with regard to this feature in view of the arts of record; therefore, the Examiner favors the allowance of claims 1-6, 8-14, 16-18 and 20. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        03/26/2021